                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

SHAWN MARTIN,                                      )
                                                   )
       Plaintiff,                                  )
                                                   )
v.                                                 )           No. 4:19-CV-396 RWS
                                                   )
O’FALLON MODERN                                    )
DENTISTRY, et al.,                                 )
                                                   )
       Defendants.                                 )

                                MEMORANDUM AND ORDER

       Pro se plaintiff Shawn Martin brings this suit for employment discrimination under Title

VII of the Civil Rights Act, the Age Discrimination in Employment Act, and the Equal Pay Act.

This matter is now before the Court upon plaintiff’s motion for leave to proceed in forma pauperis,

or without prepayment of fees. Having reviewed plaintiff’s motion and financial affidavit, the

Court finds that plaintiff lacks sufficient funds to pay the filing fee. Plaintiff’s motion will be

granted and the filing fee will be waived. See 28 U.S.C. § 1915(a). However, for the reasons

discussed below, the Court finds that the complaint fails to state a claim upon which relief can be

granted and will therefore dismiss the complaint without prejudice. See 28 U.S.C. § 1915(e)(2).

                                Legal Standard on Initial Review

       Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, is malicious, fails to state a claim upon which relief can be granted, or

seeks monetary relief against a defendant who is immune from such relief. To state a claim for

relief, a complaint must plead more than “legal conclusions” and “[t]hreadbare recitals of the

elements of a cause of action [that are] supported by mere conclusory statements.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). A plaintiff must demonstrate a plausible claim for relief, which

is more than a “mere possibility of misconduct.” Id. at 679. “A claim has facial plausibility
when the plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Id. at 678. Determining whether a

complaint states a plausible claim for relief is a context-specific task that requires the reviewing

court to draw on its judicial experience and common sense. Id. at 679.

       When reviewing a pro se complaint under 28 U.S.C. § 1915, the Court accepts the well-

pled facts as true, White v. Clark, 750 F.2d 721, 722 (8th Cir. 1984), and liberally construes the

complaint. Erickson v. Pardus, 551 U.S. 89, 94 (2007); Haines v. Kerner, 404 U.S. 519, 520

(1972). A “liberal construction” means that if the essence of an allegation is discernible, the

district court should construe the plaintiff’s complaint in a way that permits his or her claim to be

considered within the proper legal framework. Solomon v. Petray, 795 F.3d 777, 787 (8th Cir.

2015). However, even pro se complaints are required to allege facts which, if true, state a claim

for relief as a matter of law. Martin v. Aubuchon, 623 F.2d 1282, 1286 (8th Cir. 1980). Federal

courts are not required to assume facts that are not alleged. Stone v. Harry, 364 F.3d 912, 914-

15 (8th Cir. 2004) (refusing to supply additional facts or to construct a legal theory for the pro se

plaintiff that assumed facts that had not been pleaded).

                                          The Complaint

       Plaintiff brings this action for employment discrimination against two defendants: his

previous employer, O’Fallon Modern Dentistry, and its parent company, Pacific Dental Services.

Plaintiff, who was born in 1972, alleges that defendants discriminated against him based on his

age during the period of December 2015 to April 6, 2018. According to plaintiff’s complaint,

defendants’ discriminatory conduct included termination from employment, retaliation, and

harassment. Plaintiff describes the circumstances as follows.

       Plaintiff was terminated from his employment with O’Fallon Modern Dentistry on April

6, 2018, by regional manager Katie Orschlen, with Dr. David King present. Plaintiff “believe[s]”



                                                -2-
that his termination was “under the direct direction of Simon Abrahms,”1 a regional partner at

O’Fallon Dentistry. ECF No. 1 at 6. According to plaintiff, Abrahms had previously complained

about plaintiff’s “lack of treatment primary crowns not done” and about plaintiff’s dental

assistants. Plaintiff alleges that Abrahms told him numerous times in front of other employees to

fire the lead dental assistant because she was making too much money and she “wasn’t making the

doctors produce more treatment.” Id. at 6-7. Abrahms also made statements about doctors of

certain races and national origins not being “good fits” in certain office locations. Id. at 7.

        In a mid-2017 closed-door meeting with Abrahms and former regional manager, Nick

Dillard, plaintiff expressed to Abrahms “how hard [Abrahms] made it working at O’Fallon Modern

Dentistry.” Id. Plaintiff also spoke with Dr. David King in early 2018 about his concerns. Dr.

King had started at O’Fallon Modern Dentistry in June 2017 and he was an “owner doctor.” Id.

Dr. King informed plaintiff that he told Abrahms and Orschlen that plaintiff “was the right person

for the job” and that plaintiff “could lead the office into the future.” Id.

        Plaintiff alleges that he was told by Dillard that his termination was at the direction of

Abrahms. Id. at 5. Approximately two months prior to plaintiff’s termination, Dillard had a

meeting with Abrahms in which the two decided that Dillard should give his two weeks’ notice of

resignation. Plaintiff alleges that Dillard informed him that during this meeting, Abrahms told him

that he did not like plaintiff and that plaintiff needed to find another job. Abrahms said that the

new regional manager “would be a ‘Yes’ manager and would follow Simon [Abrahms’] direction.”

Id. at 6. Orschlen started as the new regional manager on March 8, 2018. Plaintiff states that he

worked under her supervision for twenty-one business days – five of which he took as vacation

days – before Orschlen terminated his employment.



1
 Plaintiff’s complaint and his charge of discrimination contain different spelling for the last name of regional
partner Simon Abrahms. See ECF No. 1 at 5, 1-1 at 3. The Court will use the spelling from plaintiff’s complaint.


                                                       -3-
       Plaintiff asserts that he filed a charge of discrimination with the EEOC in October 2018,

however, the charge of discrimination documents attached to the complaint indicate that plaintiff

signed them on November 30, 2018. See ECF Nos. 1 at 3, 1-1 at 3, 5. On those documents,

plaintiff specified the time period for the alleged discrimination as being between “04-06-2018”

and “04-06-2018.” ECF No. 1-1 at 3. In the particulars of the charge, plaintiff explains that he

was hired by defendants as an office manager around October 8, 2015, and then terminated by

Orschlen and Dr. King on April 6, 2018. He was told at the time of termination that “his services

were no longer required.” Id. Plaintiff alleges that, prior to his termination, regional partner

Abrahms had been overheard “discussing about employees who make to[o] much [money], and

[that] those employees should be fired.” Id. Plaintiff believes that at the time of his termination,

he was the oldest and highest paid office manager within the regional area supervised by

Abrahms. Based on this belief, plaintiff alleges that he was discharged because of his age.

       On December 4, 2018, plaintiff received a right-to-sue letter from the EEOC, which he

also attached to the complaint. ECF No. 1-1 at 1-2. Plaintiff filed this suit on March 1, 2019,

seeking an unspecified amount of monetary relief.

                                            Discussion

       Plaintiff’s claims of employment discrimination based on termination, retaliation, and

harassment under Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. §§ 2000e, et

seq.; the Age Discrimination in Employment Act of 1967 (“ADEA”), 29 U.S.C. §§ 621, et seq.;

and the Equal Pay Act (“EPA”), 29 U.S.C. § 206(d)(1), lack any factual support and will be

dismissed under 28 U.S.C. § 1915(e)(2).

       Plaintiff indicates on the first page of his complaint that he is alleging employment

discrimination based on Title VII, which makes it unlawful for an employer to discriminate against

an individual because of his race, color, religion, sex, or national origin. 42 U.S.C. § 2000e-2.



                                                -4-
However, none of plaintiff’s allegations, even if accepted as true, are sufficient to state a claim

that plaintiff was discriminated against based on any of these characteristics. There is only one

statement in the complaint even mentioning race and national origin, and it was not a statement

made about plaintiff. See ECF No. 1 at 7. Plaintiff never details any disparate treatment and the

complaint is void of any allegations that similarly situated employees of a different race, color,

religion, gender, or national origin were treated more favorably. In fact, plaintiff never even

specifies his own race, color, religion, or national origin. For these reasons, the complaint fails to

state a claim based on Title VII.

        The ADEA prohibits employers from discriminating against individuals who are forty

years or older, because of their age. 29 U.S.C. §§ 623, 631. In order to establish a prima facie

case under the ADEA, a plaintiff must show: (1) he is over forty; (2) he was qualified for the

position; (3) he suffered an adverse employment action; and (4) substantially younger, similarly

situated employees were treated more favorably. Anderson v. Durham D & M, L.L.C., 606 F.3d

513, 523 (8th Cir. 2010). Plaintiff, who was born in 1972, began working at O’Fallon Dentistry

around October 2015 and was therefore over the age of forty at all times during his employment.

Plaintiff suffered an adverse employment action of termination on April 6, 2018, and at this stage

in the litigation, the Court has no reason to believe that plaintiff was not qualified for his position.

        However, as for the fourth requirement of a prima facie ADEA case, plaintiff does not

specify the age of the individual who replaced him. Plaintiff does not even mention the age of any

other similarly situated employees, except to say that he believes that he was the oldest office

manager in his regional territory when he was terminated. But plaintiff provides no factual support

for the allegation that his age was the reason for his termination. See Gross v. FBL Fin. Servs.,

Inc., 557 U.S. 167, 176 (2009) (To assert an action under the ADEA, an employee must establish

that his age was the “but-for” cause of the adverse employment action.).



                                                 -5-
        Instead, plaintiff describes statements by Abrahms about firing employees who made

“to[o] much money.” ECF Nos. 1 at 6, 1-1 at 3. Plaintiff believes that he was the highest paid

office manager in his regional territory when he was terminated. Plaintiff wants the Court to infer

that he was terminated due to his age and not because of his high pay – or that his high pay is a

direct function of his age and therefore he would not have been terminated “but-for” his age.

However, the ADEA does not make cost-saving terminations illegal and there is no evidence that

plaintiff’s pay rate is directly related to his age. Plaintiff does not provide any evidence of a link

between his age and his pay rate. Plaintiff does not allege that he was treated differently than any

similarly paid employee who was not over the age of forty. Nor does he allege any pattern of older

employees being replaced by younger ones. In addition, there are no factual allegations that

Abrahms, or any of defendants’ other employees, made any comments about or even considered

plaintiff’s age when terminating him. There is simply no factual basis that creates an inference of

age discrimination. Plaintiff’s complaint fails to state a claim based on the ADEA. 2 See also

Thomure v. Phillips Furniture Co., 30 F.3d 1020, 1025 (8th Cir. 1994) (finding that remarks about

eliminating the highest-paid employees to save money, were not evidence that age was a factor in

a termination decision).

         The EPA provides a cause of action for sex-based discrimination. See, e.g., City of Los

Angeles, Dep’t of Water & Power v. Manhart, 435 U.S. 702, 711–12 (1978) (“The Equal Pay Act

requires employers to pay members of both sexes the same wages for equivalent work, except

when the differential is pursuant to one of four specified exceptions.”). In order to establish a


2
 The Court notes that plaintiff also alleged on his form complaint discriminatory conduct that included retaliation
and harassment, in addition to termination. ECF No. 1 at 4. The ADEA does prohibit retaliation against employees
who oppose any practices made unlawful by the statue, or who file charges or assert their rights under the statute.
See 29 U.S.C. § 623(d). However, plaintiff’s complaint does not contain any indication that he complained of
discriminatory practices until after his termination, when he filed the EEOC charge. Plaintiff only mentions one
meeting with Abrahms where plaintiff complained about “how hard [Abrahms] made it working at O’Fallon Modern
Dentistry.” ECF No. 1 at 7. Similarly, plaintiff’s complaint contains no factual allegations supporting a claim of
harassment based on his age.


                                                       -6-
prima facie case for a violation of the EPA, the plaintiff must show that “the employer (has paid)

workers of one sex more than workers of the opposite sex for equal work.” Katz v. School Dist.

of Clayton, Mo., 557 F.2d 153, 156 (8th Cir. 1977) (quoting Corning Glass Works v. Brennan, 417

U.S. 188, 196 (1974)). Plaintiff’s complaint contains no allegations that sex-based discrimination

is creating a disparity in pay by defendants. As a result, the complaint fails to state a claim under

the Equal Pay Act. Therefore, because the Court concludes that plaintiff’s complaint fails to state

a claim for employment discrimination under Title VII, the ADEA, and the EPA, this case will be

dismissed. See 28 U.S.C. § 1915(e)(2).

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion to proceed in forma pauperis [ECF

No. 2] is GRANTED. Pursuant to 28 U.S.C. § 1915(a), the filing fee is waived.

       IT IS FURTHER ORDERED that this case is DISMISSED, without prejudice.

       IT IS HEREBY CERTIFIED that an appeal from this dismissal would not be taken in

good faith.

       A separate Order of Dismissal will accompany this Memorandum and Order.

       Dated this 3rd day of June, 2019.



                                                  RODNEY W. SIPPEL
                                                  UNITED STATES DISTRICT JUDGE




                                                -7-
